ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court of California that suspended respondent for a period of three years, the last year of the suspension stayed subject to a four-year probationary period, and reinstatement after serving the two year active suspension period is subject to a fitness requirement, the payment of restitution, and other conditions, this court’s February 20, 2013, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C.Bar R. XI, § 14(g), it is
ORDERED that Joseph Louis Lisoni is hereby suspended from the practice of law in the District of Columbia for a period of three years, the last year of the suspension stayed subject to a four-year probationary period, and reinstatement after serving the two year active suspension period is subject to a fitness requirement, the payment of restitution, and other conditions imposed by the state of California. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (re-buttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s period of suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar R. XI, § 14(g).